Citation Nr: 1441584	
Decision Date: 09/17/14    Archive Date: 09/22/14

DOCKET NO.  06-15 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a low back disability.  

2.  Entitlement to a compensable rating for otitis media and externa of the left ear.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from August 1990 to July 1996.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  Thereafter, the RO in Atlanta, Georgia, assumed jurisdiction.  

In September 2006, the Veteran appeared at a hearing before a local hearing officer at the RO.  A transcript of the hearing is of record.  

In July 2010, the Veteran appeared at a Travel Board hearing before the undersigned Acting Veterans Law Judge.  A transcript of the hearing is of record.  

In April 2013, the Board denied service connection for a low back disability and a compensable rating for otitis media and externa of the left ear.  In a March 2014 order, the U.S. Court of Appeals for Veterans Claims (Court) granted a Joint Motion for Remand (Joint Motion), which had the effect of vacating the Board's denial of these issues and returning them to the Board for further consideration.  

This appeal was processed using the Virtual VA and/or Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.  

The issues of entitlement to service connection for disabilities of the cervical and thoracic spine have been reasonably raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  



REMAND

Service Connection for a Back Disability

The Veteran seeks service connection for a back disability.  In its prior denial, the Board relied upon an August 2011 VA medical examination which, according to the March 2014 Joint Motion, contained erroneous factual findings regarding the Veteran's in-service complaints for his back.  Specifically, the record includes a January 1994 service medical record in which the Veteran reported experiencing, for the past several months, a "clicking" sound in his back when he walked, but without pain.  The examiner at that time noted a December 1993 X-ray report of the lumbar spine that the Veteran had "developmental spinal bifida of the fifth lumbar vertebral body which is sacralized, no other findings."  A February 1994 clinical record noted the Veteran's complaints of "insidious but persistent LBP [(low back pain)]" that was central and non-radiating, that would "click and pop" with activity.  The examiner recorded his impression that Veteran's back symptoms were "suspicious for lysis" (the process of destruction or decomposition of cells).  Dorland's Illustrated Medical Dictionary 967 (27th ed. 1988).  [hereinafter Dorland's].  

According to the August 2011 VA examination report, however, the examiner concluded the Veteran was "never seen in service for his back," a conclusion clearly contradicted by the record.  When VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board thus concludes that further VA medical development is required to adequately address the issues raised by the Joint Remand.  

Increased Rating for a Left Ear Disability

The Veteran seeks a compensable rating for otitis media and externa of the left ear.  According to the March 2014 Joint Remand, the Board failed to provide adequate reasons and bases in the April 2013 denial in finding the Veteran's reported left ear pain was insufficient to warrant a compensable rating.  VA was also faulted for failing to determine whether atypical migraine headaches reported by the Veteran were a symptom of his otitis media and externa of the left ear.  Therefore, remand is required to afford the Veteran a VA medical examination to determine the current symptomatology and level of impairment resulting from his service-connected left ear disability.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA orthopedic examination to determine the nature and etiology of any lumbosacral spine disability.  Provide the claims folder to the examiner.  Any and all indicated studies and tests deemed necessary by the examiner should be accomplished.  The examiner should specifically address whether it is at least as likely as not that any diagnosed disorder of the lumbar spine is related to service.  In so doing, the examiner must specifically address the Veteran's complaints of low back pain noted during service, as documented within the service treatment records.  

All opinions should be supported by a rationale and a discussion of the facts and medical principles involved.  If it is not possible to provide the requested opinion without resort to speculation, the examiner should state why speculation would be required in this case.  

2.  Schedule the Veteran for a VA ear, nose, and throat examination to determine the nature and etiology of his otitis media and externa of the left ear.  Provide the claims folder to the examiner.  Any and all indicated studies and tests deemed necessary by the examiner should be accomplished.  After reviewing the claims file and examining the Veteran, the examiner is asked to list and describe all symptoms resulting from the Veteran's otitis media and externa of the left ear.  In so doing, the examiner must specifically address the Veteran's complaints of left ear pain and headaches.  The examiner should specifically address the July 2008 VA ear, nose, and throat consultation, and the possibility that the otitis media and externa trigger headaches.  

All opinions should be supported by a rationale, and a discussion of the facts and medical principles involved.  If it is not possible to provide the requested opinion without resort to speculation, the examiner should state why speculation would be required in this case.  

3.  After conducting any indicated additional development, readjudicate the issues on appeal in light of all additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran should be furnished with a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
REBECCA FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals




